The primary question in this case is whether the herniation at the L3-4, L4-5 area identified by a lumbar MRI on 12/16/92 resulted from plaintiff's injury on January 3, 1990. We have the patient notes of Dr. Venters and the opinion letter and deposition of Dr. Gross from which to determine the likelihood that the initial damage, diagnosed as an "acute interspinous ligament strain," progressed in this fashion. Gilliken v. Burbage,263 N.C. 317, 325, 139 S.E.2d 753 (1965). Plaintiff's treating physician, Dr. Venters, noted that plaintiff was "very tender at L4-5 interspace" when he first saw him for the injury on January 15, 1990, and noted plaintiff's discomfort in that area on 12/7/90, 2/25/92, and 7/16/92, as well as making other references to "low back pain" prior to the late-1992 complaints that led to the MRI and diagnosis. Plaintiff had more serious problems during this period, initially at the T10-11 level of his back, and with a subsequent shoulder injury requiring surgery and rehabilitation. Following the diagnosis of herniation, Dr. Venter stated in his notes, "I think this did occur from his sprain and fall two years ago. . . ."  The second opinion physician chosen by defendants believed that it was too remote in time to be related. Since Dr. Venter, as he wrote, had seen 1990 x-rays of the lumbar spine that would have revealed this herniation, it is obvious that he believed that the injury he had diagnosed then and followed since could have resulted in the disk material extruding to this degree in the interim. It is not clear that Dr. Gross had the benefit of Dr. Venter's notes at the time he rendered his opinion, although it might not have affected it. Normally, the treating physician is in a superior position to form an opinion on such causation questions due to familiarity with the patient's medical course. This might be an easier case if either of the parties had chosen to depose Dr. Venters, but I agree that the greater weight of the expert medical evidence thus favors the plaintiff. Consequently, I CONCUR.
                                  S/ ___________________ J. RANDOLPH WARD COMMISSIONER
JRW/tmd 6/7/95